DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.

Status of Claims
Claims 1-4, 9, 11-14, and 19 have been amended in the response filed February 9, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 42.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 14 recite: “wherein the one or more types of activities further comprise (i) recently browsing the one or more of the respective grocery products on the electronic platform” in lines 10-11 of the claims. The term “recently” is a relative term which renders the claim indefinite because it is unclear what timeframe constitutes “recently”. The term “recently” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the timeframe in which an activity “recently” occurs is subjective, and the timeframe considered “recently” by Applicant is unknown. Therefore, claims 4 and 14 are rejected.
For purposes of examination, Examiner will interpret “the one or more types of activities further comprise (i) recently browsing the one or more of the respective grocery products” as “the one or more types of activities further comprise (i) previously browsing the one or more of the respective grocery products.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-20, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of analyzing and recommending recipes for grocery shopping. Specifically, representative claim 1 recites the abstract idea of:
receiving recipes in a manner;
parsing the recipes received in the manner by analyzing content of the recipes, wherein the content comprises respective ingredients identified in each of the recipes;
generating mapping information that correlates the each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients;
executing to recommend a recipe selected from the recipes to a user based on one or more types of activities currently performed by the user browsing one or more of the respective grocery products, and further based, at least in part, on the user having added one or more of the respective grocery products corresponding to the recipe into a shopping cart of the user, wherein the recipe comprises a fewest number of additional grocery products that are not included in the current shopping cart of the user as compared to other potential recipes of the recipes associated with the one or more of the respective grocery products that are included in the current shopping cart;
utilizing the mapping information to select in the manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current shopping cart of the user; and
transmitting data for presenting to the user a recommendation display that presents the subset of the respective grocery products of the recipe to the user while the user is shopping, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current shopping cart of the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, receiving recipes in a manner; and transmitting data for presenting to the user a recommendation display that presents the subset of the respective grocery products of the recipe to the user while the user is shopping, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current shopping cart of the user are types of observation. Additionally, parsing the recipes received in the manner by analyzing text of the recipes, wherein the text identifies respective ingredients included in each of the recipes; and generating mapping information that correlates the each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients are types of evaluation. Furthermore, executing to recommend a recipe selected from the recipes to the user based on one or more types of activities currently performed by the user browsing one or more of the respective grocery products, and further based, at least in part, on the user having added one or more of the respective grocery products corresponding to the recipe into a current shopping cart of the user, wherein the recipe comprises a fewest number of additional grocery products that are not included in the current shopping cart of the user as compared to other potential recipes of the recipes associated with the one or more of the respective grocery products that are included in the current shopping cart; and utilizing the mapping information to select in the manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe, wherein the subset of the respective grocery products is devoid of the one or more of the respective grocery products already added to the current shopping cart of the user are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system, one or more processors, one or more non-transitory storage media storing computing instructions configured to run on the one or more processors, an electronic manner, one or more websites, natural language parsing, a computerized recommendation engine, an electronic platform, online shopping cart, shopping online, a graphic user interface, and an electronic device.
FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of analyzing and recommending recipes for grocery shopping occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2 and 4-10 merely further define the abstract limitations of claim 1. Additionally, claim 3 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that the dependent claims do not include any more additional elements. Therefore, the additional elements do not integrate the abstract idea into a practical application because there are no further additional elements in the dependent claims. Thus, dependent claims 2-10 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a method, claims 11-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-10. It is noted that claim 11 includes additional elements of an electronic manner, one or more websites, natural language parsing, one or more non-transitory storage media, a computerized recommendation engine, an electronic platform, one or more processors, online shopping cart, shopping online, a graphic user interface, and an electronic device. The additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 11-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Chen et. al. (US 20120072302 A1, herein referred to as Chen).

With respect to claim 1, Zaragoza discloses:
A system comprising {Zaragoza, see at least: figs 1, 7; [0016] the systems and methods described herein may be used to convert content of virtually any subject matter into a listing that may be purchased from an online inventory source}:
one or more processors {Zaragoza, see at least: [0032] It should also be understood that various embodiments may include multiple user stations, computers, servers, databases, processors, and other components interconnected according to any suitable configuration that allows the functionality of the system to be executed};
receiving recipes in an electronic manner from one or more websites {Zaragoza, see at least: [0007] one or more software programs are utilized to automate the process of converting a recipe into a grocery list. According to one aspect, a recipe website provides recipes; [0013] the system and its functionality are provided in connection with an electronic environment; [0071] Integration with a recipe website, in at least some embodiments, is accomplished with a single one line of js code. All that is required is for the recipe partner to place a system "Buy Ingredients" button on a select number of recipe pages};
parsing the recipes received in the electronic manner by analyzing content of the recipes using natural language parsing, wherein the content comprises respective ingredients identified in each of the recipes {Zaragoza, see at least: [0016] Preferably, the system is able to read, or otherwise recognize, web content in any form, such as texts or images. The system understands what object is being illustrated by the text or image and is also capable of breaking the object down into its components; [0067] The Java Virtual Machine (JVM) may be employed for machine learning/natural language processing task; [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that ;
generating mapping information that correlates the each of the recipes with the respective ingredients corresponding to the recipes, and that correlates each of the respective ingredients with respective grocery products corresponding to the respective ingredients {Zaragoza, see at least: [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients; [0070] the conversion service may comprise a simple application with a small database of human-specified conversions of recipe partners' content into grocery partners' inventory items; [0080] recognition involves comparing content items (e.g., text, images, etc.) to stored items; [0074] The conversion service, in at least some examples, is adapted to parse recipe lines to extract ingredients and their amounts, match recipe ingredients to grocery store inventory items, and convert recipe units into grocery store units};
executing a computerized recommendation engine that is configured to recommend a recipe selected from the recipes to the user based on one or more types of activities currently performed by the user browsing one or more of the respective grocery products on an electronic platform, and further based, at least in part, on the user having added one or more of the respective grocery products corresponding to the recipe into a current online shopping cart of the user, wherein the recipe comprises a number of additional grocery products that are not included in the current online shopping cart of the user as compared to other potential recipes of the recipes associated with the one or more of the respective grocery products that are included in the current online shopping cart {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein; [0069] the shopping service is adapted to manage customer carts and accounts, and to allow customers to search for, categorically browse, and add grocery items to a cart; [0047] a preferences box 211 may be provided. Preferences box 211 may have selectable preferences … where preference options are displayed. Preferences can include user preferences relating to the shopping experience, the web site experience, the ordering experience... With respect to shopping and ordering preferences, for example, the preferences may be based on or relate to costs of individual items, costs of all items for a particular subject (e.g., total cost of a food dish), store types, store locations, brands, number of stores required to fulfill an order, preferred user accounts, rewards accounts, allergies, brands or items the user will never purchase, brands or items within the components that would cause a user to refrain from purchasing any components associated with the subject; [0009] the system may provide suggestions as to what type/brand of a particular item might be preferable; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started ;
utilizing the mapping information to select in the electronic manner a subset of the respective grocery products that correspond to the respective ingredients for the recipe {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0069] the shopping service is adapted to manage customer carts and accounts, and to allow customers to search for, categorically browse, and add grocery items to a cart; [0074] Some of this functionality may initially be based on hard-wired conversion to create detailed shopping lists/carts from recipes; [0080] recognition involves comparing content items (e.g., text, images, etc.) to stored items; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}; and
transmitting data for presenting to the user, via a graphic user interface on an electronic device, a recommendation display that presents the subset of the respective grocery products of the recipe to the user while the user is shopping online, wherein the recommendation display is configured to automatically enable the subset of the respective grocery products to be added to the current online shopping cart of the user {Zaragoza, see at least: fig 1, #104; figs 2-6; fig 7, #710; [0009] the system may provide suggestions as to what type/brand of a particular item might be preferable based on the other items/brands or based on the other recipes for a meal; [0033] User station 104 can be any type of suitable user device that provides connectivity to .
Although disclosing a recipe and grocery recommendation system, Zaragoza does not disclose:
one or more non-transitory storage media storing computing instructions computing instructions configured to run on the one or more processors and perform; and
a fewest number of products.
However, Chen teaches:
one or more non-transitory storage media storing computing instructions computing instructions configured to run on the one or more processors and perform {Chen, see at least: fig 9, #910, 920; [0191] a storage device 920, such as a magnetic or optical disk, is also coupled to the bus 905 for storing information, including program code of instructions and/or data. In the embodiment computing device system 900 the storage device 920 is computer readable storage, or machine readable storage, 920; [0193] [0193] The processor 910 executes one or more sequences of one or more program, or application, and/or software code instructions contained in the system memory 915. These instructions may be read into the system memory 915 from ; and
a fewest number of products {Chen, see at least: [0041] the recipes 175 of a recipe set 185 are chosen based on predetermined criteria including … the recipes with the least number of ingredients}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining a fewest number of additional items as taught by Chen in the recipe and grocery shopping system of Zaragoza in order to help effect optimal user determinations (Chen, see: [0005]).

With respect to claim 5, Zaragoza and Chen teach the system of claim 1, including the computerized recommendation engine. Zaragoza further discloses – wherein:
transmitting the recipe for presenting to the user via the graphic user interface on the electronic device {Zaragoza, see at least: fig 1, #104; fig 7, #710; [0033] User station 104 can be any type of suitable user device that provides connectivity to network 102 and the platform 101. Thus, user station 104 can be a computer, server, Internet-enabled device, television, smart book, notebook, laptop, desktop, smartphone, telephone, mobile phone, kiosk, interactive device, handheld device, etc.; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)};
and transmitting the recipe occurs before transmitting the data {Zaragoza, see at least: [0078] The user clicks "Buy Ingredients" and adds ingredients from the recipe to a cart (e.g., via a popup window overlaying the recipe website). The user has the option to deselect unneeded items. The user has the option to purchase additional common "cooking staples." The user may also have the option to choose from among different brands of shopping items and/or from among different suppliers. The user can select "Continue Recipe Search" or "Checkout."}.

With respect to claim 6, Zaragoza and Chen teach the system of claim 1. Zaragoza further discloses:
the mapping information further correlates certain ones of the respective ingredients with certain ones of the respective grocery products that were previously purchased by the user {Zaragoza, see at least: [0043] the determination of whether an item is staple or non-staple may be based on other factors, such as a user purchasing history. For instance, if a user has always purchased butter in prior orders, then butter may be determined as a non-staple item for that particular user (where it would otherwise normally be consider a staple item)}; and
executing the computerized recommendation engine further comprises recommending the recipe selected from the recipes to the user further based in part on the certain ones of the respective grocery products that were previously purchased by the user {Zaragoza, see at least: [0049] The ontology box, or any of its modules, may be configured to provide a user with a variety of information, component lists, order processing and so forth based on any number of factors including, without limitation, the user preferences described elsewhere herein ... user history, guest information, and the like}; and
the subset of the respective grocery products included in the recommendation display do not include the certain ones of the respective grocery products that were previously purchased by the user {Zaragoza, see at least: [0043] the determination of whether an item is staple or non-staple may be based on other factors, such as a user purchasing history. For instance, if a user has always purchased butter in prior orders, then butter may be determined as a non-staple item for that particular user (where it would otherwise normally be consider a staple item); [0053] Management display 301 may also provide one or more images 309 associated with the respective subject item, as previously described. As illustrated, management display 301 provides an order initiation button 305 ... Sub-button 306, for example, may be clicked by a user to start the process with respect to only non-staple items. Sub-button 307, for example, may be clicked by a user to start the process for only staple items. Sub-button 308, for example, may be clicked by a user to start the process for both staple and non-staple items}.

With respect to claim 10, Zaragoza and Chen teach the method of claim 1. Zaragoza further discloses:
the subset of the respective grocery products comprise certain ones of the respective grocery products that correspond to the respective ingredients for the recipe and that are not included in the current online shopping cart before executing the computerized recommendation engine to recommend the recipe {Zaragoza, see at least: [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of ; and
transmitting the data further comprises transmitting the data for presenting to the user, via the graphic user interface on the electronic device, an indication of other grocery products that (a) correspond to other ones of the respective ingredients for the recipe and (b) are included in the current online shopping cart, before executing to recommend the recipe {Zaragoza, see at least: fig 1, #104; fig 4; fig 7, #710; [0033] User station 104 can be any type of suitable user device that provides connectivity to network 102 and the platform 101. Thus, user station 104 can be a computer, server, Internet-enabled device, television, smart book, notebook, laptop, desktop, smartphone, telephone, mobile phone, kiosk, interactive device, handheld device, etc.; [0054] Display 401 includes an order grid 402 having a plurality of rows and columns representing information about particular components from a component listing (e.g., a food recipe). Each row in order grid 402 corresponds to a particular component. The columns correspond to various types of information about the particular component; [0057] Order box 405 may also include a confirmation button 412, which allows a user to confirm placement of an order for the item(s) selected. Confirmation may occur in any suitable way. In at least some embodiments, confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0059] Display 401 may also include a checkout initiation button 421, which enables a user to initiate a checkout and payment process}; and
the subset of the respective grocery products do not comprise the other grocery products do not comprise the other grocery products {Zaragoza, see at least: [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe .

Regarding claims 11, 15-16, and 20, claims 11, 15-16, and 20 are directed to a method. Claims 11, 15-16, and 20 recite limitations that are parallel in nature to those addressed above for claims 1, 5-6, and 10, which are directed towards a system. Therefore, claims 11, 15-16, and 20 are rejected for the same reasons as set forth above for claims 1, 5-6, and 10, respectively. 
It is noted that claim 11 includes additional elements of:
A method.
Zaragoza discloses:
A method {Zaragoza, see at least: fig 8; [0016] the systems and methods described herein may be used to convert content of virtually any subject matter into a listing that may be purchased from an online inventory source}.


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Chen et. al. (US 20120072302 A1, herein referred to as Chen), in further view of Takahata et. al. (, herein referred to as Takahata).

With respect to claim 2, Zaragoza and Chen teach the system of claim 1. Zaragoza further discloses:
wherein the computerized recommendation engine is further configured to perform {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein}:
assigning a unique recipe identifier to a recipe {Zaragoza, see at least: [0071] Clicking the "Buy Ingredients" button will make a RESTful API request to a shopping service system component with a recipe-unique ID}; 
recipe of the recipes, wherein each recipe is stored on the electronic platform {Zaragoza, see at least: [0034] Platform 101 may also be coupled to one or more databases 106 for storing information associated with the services it provides; [0071] each recipe is processed by parsing and adding it to a recipe service database}; 
ingredients, wherein each ingredient is stored on the electronic platform, and wherein the ingredient corresponds to one or more of the respective grocery products {Zaragoza, see at least: [0034] Platform 101 may also be coupled to one or more databases 106 for storing information associated with the services it provides; [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service ;
each of the respective grocery products {Zaragoza, see at least: [0074] The conversion service… is adapted to parse recipe lines to extract ingredients and their amounts, match recipe ingredients to grocery store inventory items};
utilizing one or more of the unique recipe identifier, the unique ingredient identifier, or
the unique grocery product identifier to identify a recipe {Zaragoza, see at least: [0071] Clicking the "Buy Ingredients" button will make a RESTful API request to a shopping service system component with a recipe-unique ID}; and
identifying the one or more of the respective grocery products that are included in the current online shopping cart of the user before executing the computerized recommendation engine to recommend the recipe {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe (i.e., the system identifies the shopping items before recommending a recipe)}.
Although disclosing a system for grocery shopping based on recipes, Zaragoza does not disclose:
assigning a unique recipe identifier to each recipe of the recipes, wherein the unique recipe identifier for each recipe is stored on the electronic platform;
assigning a unique ingredient identifier to each ingredient, wherein the unique ingredient identifier for each ingredient is stored on the electronic platform, and wherein the unique ingredient identifier corresponds to one or more of the grocery products;
assigning a unique grocery product identifier to each of the grocery products;
utilizing one or more of the unique recipe identifier, the unique ingredient identifier, or
the unique grocery product identifier to identify each recipe of the recipes; and
identifying the one or more of the grocery products based on at least the unique grocery product identifier that is included.
However, Takahata teaches:
assigning a unique recipe identifier to each recipe of the recipes, wherein the unique recipe identifier for each recipe is stored on the electronic platform {Takahata, see at least: [0029] The recipe information record includes a recipe ID... The recipe ID is a unique code allocated to each cooking item in order to identify various cooking items. The recipe name and image data are a name and an image of the cooking item identified by a corresponding recipe ID; [0028] the recipe information database DB1 stores a recipe information record prepared for each cooking item};
assigning a unique ingredient identifier to each ingredient, wherein the unique ingredient identifier for each ingredient is stored on the electronic platform, and wherein the unique ingredient identifier corresponds to one or more of the grocery products {Takahata, see at least: [0029] The recipe information record includes… a plurality of ingredient IDs; [0028] the recipe information database DB1 stores a recipe information record; [0039] The ingredient ID is a unique code allocated to each ingredient for identification of ingredients (raw material) contained in the food product identified by the merchandise ID};
assigning a unique grocery product identifier to each of the grocery products {Takahata, see at least: [0039] food product identified by the merchandise ID… in a case of a food product using eggs, sugar, and milk as raw material, the ingredient information record includes the merchandise ID of the food product and IDs of respective ingredients of eggs, sugar, and milk};
utilizing one or more of the unique recipe identifier, the unique ingredient identifier, or
the unique grocery product identifier to identify each recipe of the recipes {Takahata, see at least: [0029] The recipe information record includes a recipe ID... The recipe ID is a unique code allocated to each cooking item in order to identify various cooking items. The recipe name and image data are a name and an image of the cooking item identified by a corresponding recipe ID}; and
identifying the one or more of the grocery products based on at least the unique grocery product identifier that is included {Takahata, see at least: [0039] food product identified by the merchandise ID… in a case of a food product using eggs, sugar, and milk as raw material, the ingredient information record includes the merchandise ID of the food product and IDs of respective ingredients of eggs, sugar, and milk}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included labeling recipes, ingredients, and food products with identifiers as taught by Takahata in the recipe and grocery shopping system of Zaragoza and Chen in order to support the customer's shopping such that the customer who has the non-acceptable ingredient can do shopping the food product without worries (Takahata: [0050]).

With respect to claim 3, Zaragoza, Chen, and Takahata teach the system of claim 2. Zaragoza further discloses:
wherein the recommendation display further presents the recipe to the user while the user is shopping online {Zaragoza, see at least: figs 2-6; [0078] The user clicks "Buy Ingredients" and adds ingredients from the recipe to a cart (e.g., via a popup window overlaying the recipe website). The user has the option to deselect unneeded items. The user has the option to purchase additional common "cooking staples." The user may also have the option to choose from among different brands of shopping items and/or from among different suppliers. The user can select "Continue Recipe Search" or "Checkout."; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}.
Although disclosing that the recipe is displayed to the user while shopping, Zaragoza does not disclose:
wherein the display presents the recipe to the user based on the unique recipe identifier.
However, Takahata teaches:
wherein the display presents the recipe to the user based on the unique recipe identifier {Takahata, see at least: fig 1, #15; [0020] The customer can acquire various pieces of service information such as a recipe… through the information terminal 15; [0028] The processor 111 of the support server 11 accesses the recipe information database DB1 to perform read and write operations for the recipe information record; [0029] The recipe information record includes a recipe ID… The recipe name and image data are a name and an image of the cooking item identified by a corresponding recipe ID}.
.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Chen et. al. (US 20120072302 A1, herein referred to as Chen), in further view of Dumontet et. al. (US 20130339163 A1, herein referred to as Dumontet) and Feller et. al. (, herein referred to as Feller).

With respect to claim 4, Zaragoza and Chen teach the system of claim 1. Zaragoza further discloses:
wherein the computerized recommendation engine is further configured to perform {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein}:
each recipe of the recipes {Zaragoza, see at least: [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database};
based on inclusion in the current online shopping cart of the one or more of the respective grocery products corresponding to the respective ingredients of the each recipe {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0069] the shopping service is adapted to manage customer carts and accounts, and to allow customers to search for, categorically browse, and add grocery items to a cart ... the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit ; and
wherein the one or more types of activities further comprise (i) recently browsing the one or more of the respective grocery products on the electronic platform and (ii) receiving searches entered by the user in a search engine provided by the electronic platform {Zaragoza, see at least: fig 7, #708; [0063] Recipe service platform 708 for example, may provide the recipe presentation functionality described herein; [0049] The ontology box, or any of its modules, may be configured to provide a user with a variety of information… based on any number of factors including… the user preferences … user history; [0069] the shopping service is adapted to manage customer carts and accounts, and to allow customers to search for, categorically browse, and add grocery items to a cart; [0047] a preferences box 211 may be provided. Preferences box 211 may have selectable preferences … where preference options are displayed… With respect to shopping and ordering preferences, for example, the preferences may be based on or relate to costs of individual items, costs of all items for a particular subject (e.g., total cost of a food dish), store types, store locations, brands, number of stores required to fulfill an order, preferred user accounts, rewards accounts, allergies, brands or items the user will never purchase, brands or items within the components that would cause a user to refrain from purchasing any components associated with the subject; [0009] the system may provide suggestions as to what type/brand of a particular item might be preferable; [0073] a hard-wired conversion may be set up that will display an individual recipe and a searchable list of inventory items, and create a shopping list/cart by matching each ingredient in the recipe to one (or more) inventory items}.
Although disclosing the recipes and executing the recommendation engine based on the current online shopping cart, Zaragoza does not disclose:
periodically updating a respective bypass score for each recipe by analyzing current activities of the user, increasing the respective bypass score of the each recipe each time the user ignored the each recipe previously displayed to the user during a prior shopping event; and
increasing the respective bypass score of the each recipe.
However, Dumontet teaches:
periodically updating a respective bypass score for each food item of the food items by analyzing current activities of the user, increasing the respective bypass score of the each food item each time the user ignored the each food item previously displayed to the user during a prior shopping event {Dumontet, see at least: fig 4, #402c; [0068] Preference value field 302c (sic,402c), the contents of which represent a degree of preference of the corresponding consumer for the food element represented by the data structure 400. The permissible set of values of the preference value field 302c (sic,402c) may be selected in any way. For example, the permissible set of values may be a set of discrete numbers, such as each of the digits from 0-9, in which higher digits represent a stronger preference for the corresponding food element than lower digits, or vice versa; [0081] The profile generator 110 updates the value of the record's preference value field 402c based on the contents of record P of the consumer 102a's food order history 108a (FIG. 6, operation 616). The profile generator 110 may update the preference value field 402c in any of a variety of ways. For example, the profile generator 110 may increase the preference value 402c by a predetermined amount, such as by incrementing the preference value 402c or increasing it by a predetermined percentage; [0086] as the consumers 102a-c purchase additional food items, their food order histories 108a-c may be updated to reflect such additional purchases. In response to such updates to the food order histories 108a-c, the profile generator 110 may process the new records in the food order histories 108a-c to update the corresponding ; and
increasing the respective bypass score of the each food item {Dumontet, see at least: fig 4, #402c; [0068] Preference value field 302c (sic,402c), the contents of which represent a degree of preference of the corresponding consumer for the food element represented by the data structure 400. The permissible set of values of the preference value field 302c (sic,402c) may be selected in any way. For example, the permissible set of values may be a set of discrete numbers, such as each of the digits from 0-9, in which higher digits represent a stronger preference for the corresponding food element than lower digits, or vice versa; [0081] The profile generator 110 updates the value of the record's preference value field 402c based on the contents of record P of the consumer 102a's food order history 108a (FIG. 6, operation 616). The profile generator 110 may update the preference value field 402c in any of a variety of ways. For example, the profile generator 110 may increase the preference value 402c by a predetermined amount, such as by incrementing the preference value 402c or increasing it by a predetermined percentage}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included analyzing the preference value based on past history and increasing the preference value as taught by Dumontet in the recipe and grocery shopping system of 
Additionally, Zaragoza does not disclose:
wherein the one or more types of activities further comprise receiving search terms entered by the user.
However, Feller teaches:
wherein the one or more types of activities further comprise receiving search terms entered by the user {Feller, see at least: [7:42-44] the recipe search engine 235 receives a request for recipes (such as a search query) from a client device 130; [7:64-66] The recipe search engine 235 determines relevance of a recipe to the request based on number of instances of a search term in a recipe}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included receiving search terms and using them for determining recipe relevance as taught by Feller in the recipe and grocery shopping system of Zaragoza and Chen in order to infer seasonality or other temporal characteristics of a recipe (Feller: [1:51-52]).

Regarding claim 14, claim 14 is directed to a method. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4, which is directed towards a system. Therefore, claim 14 is rejected for the same reasons as set forth above for claim 4.




Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Chen et. al. (US 20120072302 A1, herein referred to as Chen), in further view of Kim et. al. (US 20170116580 A1, herein referred to as Kim).

With respect to claim 7, Zaragoza and Chen teach the system of claim 1. Zaragoza further discloses – wherein:
the each of the recipes are parsed, using the natural language parsing, to further identify {Zaragoza, see at least: [0067] The Java Virtual Machine (JVM) may be employed for machine learning/natural language processing task; [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database}:
respective ingredient amounts for the respective ingredients included in the each of the recipes {Zaragoza, see at least: [0069] the conversion service is adapted to enable the conversion of recipe items to grocery items, conversion of measurement units (e.g., converting a recipe amount or unit into a shopping list or grocery item amount or unit so that there is an appropriate amount of the proper ingredient for a certain recipe), and parsing recipe ingredients; [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database}; 
respective preparation instructions {Zaragoza, see at least: [0080] recognition involves identification of one or more key words or phrases (e.g., recipe, items, components, parts, ; and
respective cooking instructions {Zaragoza, see at least: [0080] recognition involves identification of one or more key words or phrases (e.g., recipe, items, components, parts, cooking, oven, broil, etc.) … recognition involves determining proximity of key words (or phrases, symbols, images, etc.). For example, if "boil" occurs within five words of "minutes," this might be an indicator that the content concerns a recipe}; and
the subset of the respective grocery products included in the recommendation display is selected based, at least in part, on {Zaragoza, see at least: fig 7, #708; [0074] The conversion service, in at least some examples, is adapted to parse recipe lines to extract ingredients and their amounts, match recipe ingredients to grocery store inventory items, and convert recipe units into grocery store units. Some of this functionality may initially be based on hard-wired conversion to create detailed shopping lists/carts from recipes; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}:
 the respective ingredient amounts of the respective ingredients that correspond to the recipe that is selected by the computerized recommendation engine {Zaragoza, see at least: fig 7, .
Although disclosing the ability to parse recipes and make recipe recommendations, Zaragoza does not disclose:
the recommendation display is selected based, at least in part, on respective preparation instructions and respective cooking instructions.
However, Kim teaches:
the recommendation display is selected based, at least in part, on respective preparation instructions and respective cooking instructions {Kim, see at least: [0035] the recipe handler 120 considers one or more recipes from one or more recipe repositories and presents a best match recipe suggestion; [0050] In response to the time allotted for preparation information sent by electronic calendar handler 130, recipe handler 120 can, in various embodiments, adjust the suggested recipe to skip certain preparation steps, modify preparation steps, adjust cooking temperatures, or change cooking appliance to hasten the food preparation process when the allotted time is short. Recipe handler 120 can suggest recipes with specific ingredients that can be cooked in the allotted time}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included recommending the recipes based on the preparation and cooking time as taught by Kim in the recipe recommendation system of Zaragoza and Chen in order to suggest recipes to prepare based on the cook's calendar of scheduled activities (Kim, see: [0029]).

Regarding claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7, which is directed towards a system. Therefore, claim 17 is rejected for the same reasons as set forth above for claim 7.


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zaragoza et. al. (US 20140249966 A1, herein referred to as Zaragoza), in view of Chen et. al. (US 20120072302 A1, herein referred to as Chen), in further view of Dumontet et. al. (US 20130339163 A1, herein referred to as Dumontet).

With respect to claim 8, Zaragoza and Chen teach the system of claim 1, including the computerized recommendation engine and recipes. Zaragoza further discloses:
wherein the computerized recommendation engine is further configured to perform {Zaragoza, see at least: fig 7, #708; [0063] Conversion service platform 704 may operate, for example, in conjunction with other platforms such as recipe service platform 708 and shopping service platform 702 to convert component listings (e.g., recipe listings) into shopping item lists (e.g., grocery lists)}:
determining when the user has prior knowledge of items {Zaragoza, see at least: [0049] The ontology box, or any of its modules, may be configured to provide a user with a variety of information … based on any number of factors including … user history; [0043] the determination of whether an item is staple or non-staple may be based on other factors, such as a user purchasing history}; 
recipes of stored recipes {Zaragoza, see at least: [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database}; and
the current online shopping cart {Zaragoza, see at least: [0057] confirmation includes electronically placing the confirmed item(s) in a user's electronic shopping cart; [0078] The user .
Although disclosing the ability of the recommendation engine to recognize the user’s purchase history and having a current online shopping cart, Zaragoza does not disclose:
analyzing feedback associated with prior recommendations that were previously presented to the user;
determining when the user has prior knowledge of a bypass recipe for the user based on contents of a list; and
bypassing the bypass recipe as a recommendation to the user based on at least (i) the feedback and (ii) the prior knowledge of the bypass recipe by the user.
However, Dumontet teaches:
analyzing feedback associated with prior recommendations of the food items that were previously presented to the user {Dumontet, see at least: [0136] Once the system 100 has provided recommendations (e.g., the customized menu 1008) to the consumer 102a, the consumer 102a may provide feedback on those recommendations. For example, the consumer 102a may indicate approval or disapproval of any particular recommendation. The system 1000 may take such feedback into account, such as by modifying the preference value associated with the food item associated with the recommendation to reflect the consumer's feedback}; 
determining when the user has prior knowledge of a bypass food item for the user based on contents of a list {Dumontet, see at least: [0089] the food profile generator 110 may determine whether to store a record indicating that the consumer 102a has a negative preference for a food item based on one or more of the following factors: [0090] The number of times the consumer 102a does not purchase the food item after having the opportunity to purchase the food ; and
bypassing the bypass food item as a recommendation to the user based on at least (i) the feedback and (ii) the prior knowledge of the bypass food item by the user {Dumontet, see at least: fig 11; [0136] Once the system 100 has provided recommendations (e.g., the customized menu 1008) to the consumer 102a, the consumer 102a may provide feedback on those recommendations. For example, the consumer 102a may indicate approval or disapproval of any particular recommendation. The system 1000 may take such feedback into account, such as by modifying the preference value associated with the food item associated with the recommendation to reflect the consumer's feedback; [0090] the food profile generator 110 may store a record indicating that the consumer 102a has a negative preference for a food item only if the consumer 102a has not purchased the food item after having the opportunity to purchase the food item at least some minimum number of times; [0133] operations 1112 and 1114 of FIG. 11 may be omitted, so that food items that the consumer 102a does not prefer are omitted entirely from the customized menu 1008}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the feedback analysis as taught by Dumontet in the recipe and grocery shopping system of Zaragoza and Chen in order to not require consumers to read and evaluate reviews of food items (Dumontet, see: [0139]).

With respect to claim 9, Zaragoza, Chen, and Dumontet teach the method of claim 8, including the computerized recommendation engine and recipes. Zaragoza further discloses:
wherein the computerized recommendation engine is further configured to perform: analyzing recipes included in the recipes and additional recipes {Zaragoza, see at least: fig 7, #708; [0071] each recipe is processed by parsing and adding it to a recipe service database, and running a manual hardwire conversion to produce the conversion into grocery store items and quantities, and store the results in a conversion service database; [0083] the system may push a secondary recipe to the user and notify the user that because the user is already purchasing a certain amount of the respective shopping item(s), the user may consider the secondary recipe since making the secondary recipe will only require a certain number of additional components (the number of additional components being less than the total number of components for the recipe had the user started with the secondary recipe)}.
Although disclosing the computerized recommendation engine and recipes, Zaragoza does not disclose:
analyzing the feedback to identify additional recipes that are not of interest to the user in response to determining that the user previously ignored recommendations for the additional recipes.
However, Dumontet teaches:
analyzing the feedback to identify additional food items included in the food items that are not of interest to the user in response to determining that the user previously ignored recommendations for the additional food items {Dumontet, see at least: [0092] the food profile generator 110 may aggregate food items that fall within the same category (concept). For .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included feedback analysis to identify other non-preferences as taught by Dumontet in the recipe and grocery shopping system of Zaragoza and Chen in order to customize the menu to match the preferences of the consumer (Dumontet, see: [0140]).

Regarding claims 18-19, claims 18-19 are directed to a method. Claims 18-19 recite limitations that are parallel in nature to those addressed above for claims 8-9, which are directed towards a system. Therefore, claims 18-19 are rejected for the same reasons as set forth above for claims 8-9, respectively.

Response to Arguments
	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.
	
	With respect to pages 11-12 of the Remarks, Applicant argues “that amended independent claims 1 and 11 integrate the idea into a practical application” because “[t]he specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of intelligent recommendation engines and uses the ideas in a meaningful way that is not generally linking to a technological environment.” However, Examiner respectfully disagrees. 
	The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. 
Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…' ” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, the claims focus “on a process that qualifies as an ‘abstract idea'  for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. The claims do not demonstrate an improvement to recommendation technology because neither the claims nor specification describe how the technology itself is improved. Rather, the claims recite generic computing elements such as a system, one or more processors, one or more non-transitory storage media storing computing instructions configured to run on the one or more processors, an electronic manner, one or more websites, natural language parsing, a computerized recommendation engine, an electronic platform, online shopping cart, shopping online, a graphic user interface, and an electronic device, and the specification discloses that these computing elements are used to improve recipe recommendations by reducing the significant 
Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology beyond stating that the invention improves the accuracy of recipe recommendations and corresponding products in a conclusory manner in paragraph [0066]. The specification does not describe how the computing technology improves the accuracy of the recommendations, for example, by describing how the natural language parsing is improved over other systems or how the mapping limitations improve the technological operation of the recommendation engine over other recommendation systems. Rather, the specification and claims of the instant invention describe the application of a generic recommendation engine, with other generic computing elements, to a recipe recommendation environment in order to expedite and automate the selection of recipes.
This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, the instant claims are not directed to improving “the existing technological process” of a recommendation system but are directed to improving the commercial and mental task of recommending recipes to a user by applying a generic recommendation system to a recipe environment. The claimed process, while arguably resulting in improved recipe recommendations, is not providing any improvement to another technology 

With respect to pages 12-14 of the Remarks, Applicant argues “Amended Independent Claims 1 and 11 Recite an Inventive Concept by Adding Specific Limitations that Are Not Well-Understood, Routine, or Conventional Activity in the Field” because “amended independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea.” However, Examiner respectfully disagrees. 
The 2019 PEG states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). Additionally, as determined by the courts in BASCOM, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements (i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user). BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Furthermore, the 2019 PEG states “if 
In the instant case, Examiner does not evaluate the claims to determine whether the claims recite well-understood, routine, and conventional activity because the instant claims are not determined to recite insignificant extra-solution activity. However, similar to Alice, each step of the claims “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. Each additional element in the instant claims is recited at a high level of generality, and the combination of a system, one or more processors, one or more non-transitory storage media storing computing instructions configured to run on the one or more processors, an electronic manner, one or more websites, natural language parsing, a computerized recommendation engine, an electronic platform, online shopping cart, shopping online, a graphic user interface, and an electronic device does no more than generally link making recipe recommendations to a particular technological environment, specifically an online shopping environment.
Furthermore, Applicant' s specification provides no explanation of non-conventional or non-generic arrangement of computer elements or other technology, when additional elements are considered individually and in combination. Reflected in paragraphs [0043]-[0044] and [0066] of Applicant' s specification, the invention described is directed toward solving problems such as recipe selection and grocery shopping using known recommendation systems. Although BASCOM. In BASCOM, the courts found “the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content. As explained earlier, prior art filters were either susceptible to hacking and dependent on local hardware and software, or confined to an inflexible onesize-fits-all scheme.” Unlike BASCOM, neither the specification nor the claims of the instant invention identify such a specific improvement on the arrangement of computing elements or explain an ordered combination of limitations above and beyond the abstract idea of making recipe recommendations. Rather, the specification and claims of the instant invention describe the application of a generic recommendation engine, with other generic computing elements, to a recipe recommendation environment in order to expedite and automate the selection of recipes. 
The claimed process, while arguably resulting in an improvement in analyzing recipes and recommending items for grocery shopping, is not providing any improvement to another technology or technical field via the arrangement of the components, as the claimed system and process in question are not, for example, improving the arrangement of components that operate the recommendation system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in generic computing systems to improve recipe selection and grocery shopping, e.g. mental and commercial process. Therefore, the claims do not recite non-conventional and non-generic arrangement of elements, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.
	
With respect to pages 14-15 of the Remarks, Applicant argues “Amended Claims 1-20 Are Allowable in View of 35 U.S.C.103” because “Nowhere does Zaragoza teach or suggest ‘executing a computerized recommendation engine that is configured to recommend a recipe selected from the recipes to a user based on one or more types of activities currently performed by the user browsing one or more of the respective grocery products on an electronic platform,’ as required by amended independent claim 1, or the similar limitations in amended independent claim 11” and “Chen does not provide the missing teachings of Zaragoza.” However, Examiner respectfully disagrees with Applicant’s interpretation of the prior art. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In the instant case, Zaragoza discloses the amended limitation of claims 1 and 11 “executing a computerized recommendation engine that is configured to recommend a recipe selected from the recipes to a user based on one or more types of activities currently performed by the user browsing one or more of the respective grocery products on an electronic platform” because Zaragoza discloses an online shopping service in which a user can browse for items and add them to a shopping cart (Zaragoza: [0013], [0069]). The recipe platform of the service recommends a recipe from a recipe website to a user based on the user preferences currently entered by the user during a browsing session (i.e., type of activity) and the items currently in their shopping cart (Zaragoza: fig 7; [0009], [0047], [0078], [0083]). Therefore, Zaragoza teaches the amended claim limitations of claims 1 and 11, and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harris et. al. (US 20060200480 A1) was used to understand other methods of using product identifiers in a recipe environment, specifically for tracking allergies.
Conner-Simons (2017 NPL) was used to understand how MIT students developed a recipe recommendation engine based on food photos.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625